Exhibit UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK DEBORAH DONOGHUE, Plaintiff, - against - CSX CORPORATION, et al. Defendants, Civil Action No. 08 Civil 9252 (MGC) STIPULATION OF SETTLEMENT WHEREAS, plaintiff, Deborah Donoghue (“Plaintiff”), a shareholder of CSX Corporation (“CSX”), brought this action (the “Action”) pursuant to Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to recover so-called “short-swing” profits alleged to have been realized by defendants The Children’s Investment Master Fund (“TCI”), The Children’s Investment Fund Management (UK) LLP, The Children’s Investment Fund Management (Cayman) Ltd., Christopher Hohn, Timothy O’Toole, 3G Fund LP (“3G”), 3G Capital Partners Ltd., 3G Capital Partners LP, Alexandre Behring and Gilbert H. Lamphere or some of them (collectively, the “Settling Defendants”) in connection with their putative purchases and sales of CSX securities; WHEREAS, the Settling Defendants deny any wrongdoing whatsoever and this Stipulation of Settlement (“Stipulation”) shall in no event be construed or deemed to be evidence of or an admission or concession on the part of the Settling Defendants with respect to any claim, or any fault or liability or wrongdoing or damages whatsoever, or any deficiency in the defenses that the Settling Defendants have or may assert.The
